                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT
_____________________________________
                                      )
CHRISTOPHER DINGWELL, SR.             )
     Plaintiff,                       )   CIVIL ACTION CASE NO.
                                      )   3:17-cv-1531-KAD
v.                                    )
                                      )
JEFFRY COSSETTE, JOHN WILLIAMS        )
AND THE CITY OF MERIDEN               )
     Defendants.                      )
_____________________________________ )   DECEMBER 5, 2018


                          PLAINTIFF’S MOTION TO COMPEL


       Pursuant to this Court’s order of November 5, 2018, the plaintiff, Christopher

Dingwell, Sr., hereby moves to compel the defendants to do the following: (1) produce

any instant messages/chat communications regarding the plaintiff and/or his family, (2)

remove the objection to Request 2 of the First Set of Requests to Admit as to all

defendants; and (3) submit to their depositions as duly noticed.

       The defendants have complied with a majority of the plaintiff's requests, as far as

the plaintiff is able to discern. However, there are a few outstanding items that are

required to be addressed by this Court. First, the plaintiff has not received any of the

instant message/chat communications between the officers of the Meriden Police

Department regarding Mr. Dingwell, Sr. and/or his family members. Such documents

are notes/communications concerning the plaintiff and/or his family, against whom he is

alleging retaliation for his outspoken speech.

       Second, the defendants objected to Request 2 of the Plaintiff's First Set of

Requests to Admit. Request 2 stated the following: "Member(s) of the Dingwell family
were surveilled by members of the Meriden Police Department." The defendants

objected as follows: "Defendants object to this Request insofar as it pertains to any

member of the Dingwell family other than Christopher Dingwell, Sr. or Christopher

Dingwell, Jr." The response is contained thereafter, subject to the objection. Based

upon the allegations in the complaint, and the fact that retaliation against Mr. Dingwell,

Sr. has been in the form of threats and actions against other members of his family,

said objection should be withdrawn.

       Third, and most importantly, the defendants have failed to provide dates and

times for their depositions, which were duly noticed. Despite the fact that the

defendants did not notice the plaintiff's deposition, they still insist on taking his

deposition first. As this conversation requires careful consideration by the parties and

this Court, the plaintiff requests a telephonic conference to address this issue and

determine how best to proceed with discovery and depositions. The plaintiff seeks to

depose the witnesses in the order their depositions were noticed. While the plaintiff is

aware that he will need to submit to a deposition at some point, he should be able to

conduct his discovery without prejudice as a result of the defendants learning the

identities of certain witnesses prior to the plaintiff being able to depose them. As the

plaintiff's entire case alleges retaliation and wrongful conduct by the Meriden Police

Department, the plaintiff seeks guidance and assistance from this Court in allowing him

to conduct his discovery to prove his case, prior to subjecting himself, his family and/or

his sources to depositions or the actions of the Meriden Police Department after their

identities are divulged.

       The plaintiff submits that many of the discovery issues, including those that the
defendants raise in their Motion to Compel [Document 50] will likely iron themselves out

throughout the course of a conversation with this Court regarding the same. Therefore,

the plaintiff will keep this motion brief. If, however, the Court requires further

information prior to address these issues, the plaintiff will clarify and/or provide any

additional information to the extent necessary.

       Wherefore, the plaintiff respectfully requests that this Court compel the

defendant to produce information sought, produce the requested deponents for

deposition and/or schedule a telephonic discovery conference to discuss the issues

with regard to the outstanding discovery to help the parties resolve the matters in an

effort to move this matter forward.




                                           THE PLAINTIFF,
                                           CHRISTOPHER DINGWELL, SR.

                                          By: /s/ Amita P. Rossetti________
                                           Amita P. Rossetti, Esq.
                                           Federal Bar No. ct29526
                                           Tinley, Renehan & Dost, LLP
                                           60 North Main Street, 2nd Floor
                                           Waterbury, CT 06702
                                           Telephone: (203) 596-9030
                                           Facsimile: (203) 596-9036
                                           E-Mail: arossetti@tnrdlaw.com
                              CERTIFICATION OF SERVICE

       I hereby certify that on December 5, 2018, a copy of the foregoing Motion to
Compel was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of
the court's electronic filing system or by mail to anyone unable to accept electronic filing
as indicated on the Notice of Electronic Filing. Parties may access this filing through
the court's CM/ECF system.




                                                  __/s/ Amita P. Rossetti___
                                                  Amita P. Rossetti
